BOOCHEVER, Justice,
dissenting.
We have repeatedly stated that on appeal, a trial court’s resolution of custody issues will be disturbed only if we are convinced there has been an abuse of discretion or if controlling findings of fact are clearly erroneous.1 Custody cases present some of the most difficult decisions for trial judges, and often there is no one correct decision clearly preferable to an alternative one. Under those circumstances, stability itself becomes a major concern.2 Swift determination of custody on the basis of facts presently known to the trial court helps to stabilize the child’s environment and build the child’s sense of security.3 As long as litigation continues, the lives of the parents and the children are kept in turmoil. With these considerations in mind, an appellate court must be especially wary of reversing discretionary decisions of the trial judge who has had the opportunity of observing the witnesses and has usually been much closer to the evidence than busy appellate judges scanning a written record.
While, candidly, I have some difficulty with some of the findings in this case, and while I might not as the trier of fact have reached the same result as the trial judge, I believe that there is sufficient evidence to support controlling findings of fact which justify the trial court’s resolution of the custody issue.
Particularly, I find that there was sufficient evidence to justify the trial court’s finding XIII that plaintiff used alcohol to an excess so that it interfered with her responsibilities toward her children, and finding XII that due to a relationship with another man, she absented herself from the family home and children to the detriment of the children.
It is the relationship of plaintiff’s activities to the welfare of the children with which we are concerned, not her relationship with others per se.4 Here, there was testimony that Mrs. Chavre on numerous nights stayed out until the following morning and came home intoxicated. On a number of occasions, she would not get up to fix breakfast for the four- and eight-year-old children, and the children were upset as a result. Of much greater significance is the fact that she would not return by the time that she had previously indicated to babysitters. The babysitters would then leave a note and go home. The Chavre children, who were sleeping, would be left in the apartment alone until the mother came home much later. Such conduct, which ap*84parently happened on a number of occasions, is sufficiently detrimental to the welfare of the children as to justify the trial court’s decision as to custody where there was evidence supporting the trial court’s finding that the other parent could well provide for both the physical and emotional needs of the children.
I would affirm the trial court’s decision.

. Bonjour v. Bonjour, 566 P.2d 667, 668 (Alaska 1977); Horutz v. Horutz, 560 P.2d 397, 399 (Alaska 1977); Lacy v. Lacy, 553 P.2d 928, 929-30 (Alaska 1976); Horton v. Horton, 519 P.2d 1131, 1132 (Alaska 1974).


. See Gruenberg & Mackey, A New Direction for Child Custody in Alaska, 6 U.C.L.A.—Alaska L.Rev. 34, 39 (1976).


. See Gruenberg & Mackey, supra note 2, at 38-39, where the authors state:
There may be no utopian alternative at the time a decision must be made. The decision maker must proceed, in all haste, to choose the least detrimental alternative — the best of what is available — and the decision must be final, not to be opened for later occurrences and changes in circumstance. The child’s psychological development depends heavily upon his situation again becoming stable.


. In Bonjour v. Bonjour, 566 P.2d 667, 669 (Alaska 1977), we held that a mother’s relationship with another man was “of importance in a child custody case only as it may affect the best interests of the child.”